    

  

US, DISTRICT C
OU
NORTHERN DISTRICT O Tt

FE F TEXAS

IN THE UNITED STATES DISTRICT COUR ILED

FOR THE NORTHERN DISTRICT OF TEXA
AMARILLO DIVISION

 

  
 
  
 

OCT ~¥ 2019

      
   
   

CLER -
UNITED STATES OF AMERICA By Cour
Plaintiff, Deputy
Vv. Criminal Action No. 2:19-CR-001 15-Z-BR

DIANA HERRERA URIAS (1)

COR COR IA COR 6OR WORD YOR COD ON

Defendant.

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On September 20, 2019, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (‘Report and Recommendation’) in the above
referenced cause. Defendant Diana Herrera Urias filed no objections to the Report and
Recommendation within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court
independently examined all relevant matters of record in the above referenced cause—including
the elements of the offense, Factual Resume, Plea Agreement, and Plea Agreement Supplement—
and thereby determined that the Report and Recommendation is correct. Therefore, the Report and
Recommendation is hereby ADOPTED by the United States District Court. Accordingly, the Court
hereby FINDS that the guilty plea of Defendant Diana Herrera Urias was knowingly and
voluntarily entered; ACCEPTS the guilty plea of Defendant Diana Herrera Urias; and ADJUDGES
Defendant Diana Herrera Urias guilty of Count One in violation of 18 U.S.C. § 371. Sentence will

be imposed in accordance with the Court’s sentencing scheduling order.

af Oe —

TAHEW J. KACSMARYK
ED STATES DISTRICT JUDGE

SO ORDERED, October 7, 2019.
